internal_revenue_service number release date index number ------------------------- ------------------------------------ ----------------------------------- in re ------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------------ id no ---------------- telephone number -------------------- refer reply to cc psi b04 plr-140539-10 date date legend legend settlor trust child’s trust date child state court state law date date dear ------------------- ------------------------------ ---------------------------------------------- ------------------------------------------------------- -------------------------- ---------------------- ---------- ------------------------------------------------------------- ---------------------------------------------- ------------------- ------------------ this letter responds to your authorized representative’s letter of date requesting a generation-skipping_transfer gst tax ruling with respect to the proposed modification of a_trust on date a date prior to date settlor executed an irrevocable_trust trust article i paragraph a of trust provides for the creation of child’s trust article i paragraph provides that the trustees of child’s trust have the discretion to distribute net_income and corpus for the benefit of child and child’s issue under the terms of trust there is no requirement to equalize payments between beneficiaries income not distributed in any year is to be retained as accumulated income article i paragraph provides that the trustees have the discretion to distribute one-half of the corpus of child’s trust to child when child attains age article i paragraph provides that the trustees have the discretion to distribute the remaining corpus of child’s trust to child when child attains age article i paragraph provides that child has a testamentary limited power to appoint the corpus of child’s trust corpus not appointed is to be distributed to child’s then living issue if plr-140539-10 any per stirpes but if none to settlor’s then living issue per stirpes article ii provides that in the event that under the provisions of trust there is no taker for any share or portion of a share of any trust created thereunder or any other_property held hereunder then such share portion of a share or other_property shall be paid to such person or persons as would have been entitled to receive settlor’s estate and in the same proportions as they would have taken had settlor died immediately following the time as of which there is no taker intestate unmarried domiciled in state pursuant to the requirements of article i paragraph the trustees have retained undistributed_income in child’s trust as accumulated income in reviewing the trust agreement for purposes of estate_planning for child the trustees realized that child did not have a power_of_appointment over the accumulated income in child’s trust and that the trust agreement did not expressly specify what was to happen to the accumulated income at child’s death upon reviewing the files from the law firm that drafted the trust agreement the trustees concluded that settlor intended that the beneficiaries of the corpus and the accumulated income be the same that child’s power_of_appointment was to apply to both corpus and accumulated income and that at child’s death the corpus and accumulated income that was not appointed by child’s will was to pass to child’s then living issue on date the trustees petitioned court pursuant to state law to modify the provisions of article i paragraph to provide that income not distributed in any year is to be added to corpus instead of being retained as accumulated income settlor is alive and has attested that the proposed modification reflects his intent on date court issued an order approving the proposed modification subject_to the issuance of a private_letter_ruling from the internal_revenue_service that the proposed modification will not cause child’s trust to lose its status as a_trust that is exempt from the gst tax it has been represented that there have not been any additions actual or constructive to child’s trust after date the trustees request a ruling that the proposed modification to article paragraph of the trust agreement will not cause child’s trust to lose its status as a_trust that is exempt from the gst tax law and analysis sec_2601 of the internal_revenue_code code imposes a tax on every generation-skipping_transfer made after date under of the tax_reform_act_of_1986 act and sec_26_2601-1 of the generation-skipping_transfer_tax regulations the gst tax does not apply to any generation-skipping_transfer under a_trust that was irrevocable on date plr-140539-10 except to the extent the transfer is made from corpus added to the trust by an actual or constructive_addition after date sec_26_2601-1 provides rules for determining when a modification judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the gst tax will not cause the trust to lose its exempt status in general unless specifically provided otherwise the rules contained in this paragraph are applicable only for purposes of determining whether an exempt trust retains its exempt status for generation-skipping_transfer_tax purposes thus the rules do not apply in determining for example whether the transaction results in a gift subject_to gift_tax or may cause the trust to be included in the gross_estate of a beneficiary or may result in the realization of gain for purposes of sec_1001 sec_26_2601-1 provides that a judicial construction of a governing instrument to resolve an ambiguity in the terms of the instrument or to correct a scrivener’s error will not cause an exempt trust to become subject_to the provisions of chapter if the judicial action involves a bona_fide issue and the construction is consistent with applicable state law that would be applied by the highest court of the state state law provides that the court may reform the terms of a_trust even if unambiguous to conform the terms to the settlor's intention if it is proved by clear_and_convincing evidence that both the settlor's intent and the terms of the trust were affected by a mistake of fact or law whether in expression or inducement in this case the trust agreement does not give child a power_of_appointment over the accumulated income in child’s trust and does not expressly specify what happens to accumulated income at child’s death the trust agreement does contain a no takers clause under article ii which provides that if there is no taker for any property at the death of child then the property such as the accumulated income of child’s trust will be distributed to settlor’s heirs determined as if settlor died intestate and unmarried in state thus the trust agreement could be interpreted to require that the accumulated income of child’s trust be distributed to settlor’s heirs which would include child’s issue and child’s then living siblings and the issue of any deceased sibling by contrast the corpus of child’s trust would be distributed pursuant to child’s limited_power_of_appointment or to child’s then living issue these possible constructions of the trust agreement created bona_fide issues ie how should accumulated income be disposed of at child’s death and whether or not the accumulated income is subject_to child’s limited_power_of_appointment the trustees petitioned court to resolve these issues court applied state law and construed the trust agreement in a manner that is consistent with state law that would plr-140539-10 be applied by the highest court of the state accordingly based on the facts submitted and the representations made we conclude that the proposed modification of child’s trust will not cause child’s trust to lose its status as a_trust that is exempt from the gst tax under sec_2601 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely lorraine e gardner lorraine e gardner senior counsel branch passthroughs special industries enclosures copy for sec_6110 purposes copy of this letter
